IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                              :                     NO. 658
                                    :
ORDER AMENDING RULES 1910.16-1, :                         CIVIL PROCEDURAL RULES
1910.16-2, 1910.16-3, 1910.16-3.1,  :
1910.16-4, 1910.16-6, AND 1910.16-7 :                     DOCKET
OF THE PENNSYLVANIA RULES OF :
CIVIL PROCEDURE                     :

                                                ORDER

PER CURIAM

       AND NOW, this 10th day of February, 2017, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 46 Pa.B. 2275 (May 7, 2016):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1910.16-1, 1910.16-2, 1910.16-3, 1910.16-3.1, 1910.16-4, 1910.16-6, and
1910.16-7 of the Pennsylvania Rules of Civil Procedure are amended in the attached
form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective in May 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.